DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 2/25/2021 has been received and will be entered.
Claim(s) 15, 17-18, 20, 22-28, and 30-32 is/are pending.
Claim(s) 15 is/are currently amended.
Claim(s) 30-32 is/are new.
Claim(s) 1-14, 16, 19, 21, and 29 is/are acknowledged as cancelled.

Response to Arguments
Double Patenting
I. With respect to the provisional rejection of Claims 15 and 18 on the ground of nonstatutory double patenting as being unpatentable over claim 16 and 17 of copending Application No. 16/892,493 (reference application), the Remarks reference submission of a 

Claim Rejections – 35 U.S.C. §112
112(a)
I. With respect to the rejection of Claims 15, 17, 18, 20, 22, 23, 24, 25, 26, 27, 28, and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, as understood, the Remarks rely on amendments. (Remarks of 2/25/2021 at 6-7). Cancellation of Claim 29 moots the rejection of that claim. As to the molecular ratio/atomic ratio issue, the claims now appear to have consonance with the disclosure. The rejection is WITHDRAWN. 

112(b)

II. With respect to the rejection of Claims 15, 17, 18, 20, 22, 23, 24, 25, 26, 27, 28, and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, providing consonance between the formula and basis of the ratio (atomic vs. molecular) in Claim 15 obviates that issue. Deleting “about” in Claim 15 obviates that issue. Changing 
III. With respect to the rejection of Claims 15, 17, 18, 20, 22, 23, 24, 25, 26, 27, 28, and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention, while the rejection was treated (Remarks of 2/25/2021 at 7), it wasn’t substantively addressed. The Examiner has reconsidered, and ““reasonably”” considers the statement in the Declaration to be an imprecise wording. The statement in paragraph 8 is understood as meaning “The precursor of the claimed metal oxide semiconductor nanomaterial is…” The rejection is WITHDRAWN.

Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 15, 17, 20, 23, 24, 25, 26, 28, and 29 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Carbone, et al., Antimicrobial power of Cu/Zn mixed oxide nanoparticles to Escherichia coli, Environmental Nanotechnology, Monitoring & Management 2017; 7: 97-102 (hereinafter “Carbone at __”), the rejection is obviated by the amendment adding the “modified tenorite” and “inhomogeneous distribution” language. The rejection is WITHDRAWN. 

Allowable Subject Matter
I. Claims 15, 17-18, 20, 22-28, and 30-32 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736